Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 01/19/2021, with respect to the rejection(s) of claim(s) 1-10 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the newly amended claims.
Applicant states:
“Claims 1 - 10 are rejected under 35 U.S.C. 103 as allegedly being unpatentable over JP52028454A, herein referred to as D1, and further in view of JP60005788U, herein referred to as D2. 
In response to the rejections, independent claims 1 and 3 have been amended to further distinguish the claims over the applied art. 
D1 and D2 do not disclose the configurations of amended claims 1 and 3.
Accordingly, amended claims 1 and 3 are not obvious in view of the applied art. 
Dependent claims which depend from amended claims 1 and 3 will also meet the requirement for non-obviousness.” 

Examiner agrees that the rejection of the previous Office Action does not disclose the claims as currently recited, and thus finds this argument persuasive. However, in view of the newly amended claims, see new grounds for rejection below.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/05/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The 112(b) rejections of the previous Office Action have been remedied by the amended claims. As such, the 112(b) rejections of the previous Office Action have been withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP52028454A, herein referred to as D1, in view of JP60005788U, herein referred to as D2, and further in view of US 2014/0209574A1, herein referred to as D3.
Regarding Claim 1, D1 discloses a method of manufacturing a washer (See translated Para. 1, title), the method comprising: a preparing step of preparing a panel-shaped member (3)(See Fig. 2); and a forming step of forming a longitudinal member into an arc-shaped washer (4) by bending and deforming the longitudinal member (3).
D1 is silent wherein comprising a cutting step of cutting the panel-shaped member with a laser to thereby obtain a longitudinal member, the longitudinal member having longitudinal side edges on opposite sides of the longitudinal member, the longitudinal side edges extending in a direction in which the laser is applied, the longitudinal side edges of the longitudinal member having arc shaped peak portions and arc shaped trough portions adjacent to the peak portions formed alternately and continuously in the longitudinal 
D2 teaches a method for cutting a thin plate (1), which includes a cutting step for preparing a thin plate (1), and moving a laser beam in a direction that crosses the thin plate (1) at a right angle, for the purpose of performing cutting to a metal (See Fig. 1) (See Page 1, Claim 1 of Provided Foreign Reference document of D2), thereby meeting the limitation of the claimed cutting step.
Therefore, it would have been obvious to a person having ordinary skilled in the art before the effective filing date of invention to have provided the invention as disclosed by D1 with the cutting step, as taught by D2, in order to provide improved cutting of a plate-like member.
D3 teaches an analogous invention wherein a sine wave pattern is laser cut into a coil continuously (See Para. 42,51), for the purpose of offering flexibility in cutting (See Para. 25), thereby meeting the limitation of  the longitudinal member (107) having longitudinal side edges on opposite sides of the longitudinal member (See Fig. 1), the longitudinal side edges extending in a direction in which the laser (Para. 42) is applied (Para. 51), the longitudinal side edges of the longitudinal member having arc shaped peak portions and arc shaped trough portions adjacent to the peak portions formed alternately and continuously in the longitudinal direction (Para. 51, sine wave pattern), such that one of the longitudinal side edges forms an outer peripheral side of the arc-shaped washer, and 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to have provided the invention, as disclosed by D1 in view of D2, with the longitudinal member configuration, as taught by D3, in order to have provided flexibility in cutting.

Regarding Claim 2, D1 in view of D2 and D3 discloses the method of manufacturing the washer according to claim 1, wherein the cutting step is a step of cutting the panel-shaped member from one end to the other end in a width direction to thereby obtain the longitudinal member (See Fig. 1 of D2), and the forming step is a step of deforming the longitudinal member (3 of D1) into an arc shape (4 of D1) so that cut faces of the longitudinal member form an outer peripheral face and an inner peripheral face (See Fig. 3-6 of D1).
D1 in view of D2 and D3 is silent wherein the panel-shaped member has an equal width to a longitudinal width of the longitudinal member
A person skilled in the art could, as appropriate, have made the lengthwise-direction width of the halfmoon-shaped washer part 4 in the invention disclosed in D1 and the width of the thin plate 1 in the invention taught in document 2 be identical to each other. It would have been an obvious matter of design choice to provide the invention such that the panel-shaped member has an equal width to a longitudinal width of the longitudinal member, since such a modification would have involved a mere change in the size of a component.  A change 

Regarding Claim 3, D1 discloses a washer (title) having an arc shape in a predetermined direction (Fig. 6(a)), the washer comprising a sliding portion capable of sliding against another member (Outer Surface of 4) wherein an edge portion (Fig. 6(a), Num 4a) in cross-sectional view is formed at at least a part of an outer edge of the sliding portion (See Fig. 6(a)).
D1 is silent wherein a right-angled edge portion in cross-sectional view is formed at at least a part of an outer edge of the sliding portion, and in the predetermined direction, arc-shaped peak portions and arc-shaped trough portions adjacent to the peak portions are formed alternately and continuously in a circumferential direction in an outer peripheral side and an inner peripheral side.
The invention taught in D2 is configured such that the thin plate 1 is cut while being formed at right angles to the movement direction thereof (See Fig. 2), for the purpose of providing precise laser cuts to a metal (See Page 1, Claim 1 of Provided Foreign Reference document of D2), thereby meeting the limitation of the claimed right angled configuration. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to have provided the invention, as disclosed by D1, with the right angle configuration, as taught by D2, in order to have provided more precise laser cuts to a metal.
D3 teaches an analogous invention wherein in a predetermined direction (Para. 51), arc-shaped peak portions and arc-shaped trough portions adjacent to the peak portions are 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to have provided the invention, as disclosed by D1 in view of D2, with the arc-shaped peak and trough portion configurations, as taught by D3, in order to have provided improved flexibility in cutting.

Regarding Claim 4, D1 in view of D2 and D3 discloses the washer according to claim 3.
D1 in view of D2 and D3 is silent wherein the right-angled edge portion is formed to have a radius of curvature in cross-sectional view of 0.05 mm or smaller.
D1 in view of D2 and D3 discloses the general conditions of the claimed invention except for the express disclosure of wherein the right-angled edge portion is formed to have a radius of curvature in cross-sectional view of 0.05 mm or smaller. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the right-angled edge portion formed to have a radius of curvature in cross-sectional view of 0.05 mm or smaller, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding Claim 5, D1 in view of D2 and D3 discloses the washer according to claim 3, wherein the sliding portion (Outer Surface of 4 of D1) is formed in an arc shape (See Fig. 6(a) of D1) and the edge portion (Fig. 6(a), Num. 4a of D1) is formed at a portion of the sliding portion corresponding to an outer peripheral portion of the arc (Fig. 6(a) of D1).


Regarding Claim 6, D1 in view of D2 and D3 discloses the washer according to claim 3, wherein the sliding portion (Outer Surface of 4 of D1) is formed in an arc shape (Fig. 6(a) of D1) and the edge portion (Fig. 6(a), Num. 4a of D1) is formed at a portion of the sliding portion corresponding to an inner peripheral portion of the arc (Fig. 6(a) of D1).

Regarding Claim 7, D1 in view of D2 and D3 discloses the washer according to claim 4, wherein the sliding portion (Outer Surface of 4 of D1) is formed in an arc shape (See Fig. 6(a) of D1) and the edge portion (Fig. 6(a), Num. 4a of D1) is formed at a portion of the sliding portion corresponding to an outer peripheral portion of the arc (Fig. 6(a) of D1).


Regarding Claim 8, D1 in view of D2 and D3 discloses the washer according to claim 4, wherein the sliding portion (Outer Surface of 4 of D1) is formed in an arc shape (See Fig. 6(a) of D1) and the edge portion (Fig. 6(a), Num. 4a of D1) is formed at a portion of the sliding portion corresponding to an inner peripheral portion of the arc (Fig. 6(a) of D1).

Regarding Claim 9, D1 in view of D2 and D3 discloses the washer according to claim 5, wherein the sliding portion (Outer Surface of 4 of D1) is formed in an arc shape (See Fig. 6(a)of D1) and the edge portion (Fig. 6(a), Num. 4a of D1) is formed at a portion of the sliding portion corresponding to an inner peripheral portion of the arc (Fig. 6(a) of D1).


Regarding Claim 10, D1 in view of D2 and D3 discloses the washer according to claim 7, wherein the sliding portion (Outer Surface of 4 of D1) is formed in an arc shape (See Fig. 6(a) of D1) and the edge portion (Fig. 6(a), Num. 4a of D1) is formed at a portion of the sliding portion corresponding to an inner peripheral portion of the arc (Fig. 6(a) of D1).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMER ISLAM whose telephone number is (571)272-8856.  The examiner can normally be reached on Monday - Thursday: 7:30 am - 5:00 pmEST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMER ISLAM/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725